Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 5/11/2021, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 20-26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150174268 to Li.  Li discloses formula Tm-Ln-AM where Tm is a silica nanoparticle (a silica nanoparticle is the equivalent of a nanoparticle comprising a silica core and a silica shell), Ln is an enzyme sensitive linker, and AM is an activating moiety that is capable of activating a human dendritic cell, NK cell, or tumor cell, or a combination (a drug moiety), wherein the drug moiety and linker moiety form a cleavable linker-drug construct that is covalently linked to the nanoparticle (abstract; paragraphs 12-30, and 143).  The nanoparticle size may be 1 to 20 nm (paragraph 143).   The surface of the nanoparticles is covalently modified with polyethylene glycol groups (paragraphs 85 and 135).  A preferred enzyme-sensitive linker comprises peptides (one or more amino acids), wherein the linker is capable of undergoing hydrolysis at the C-terminal end upon protease binding, thereby releasing the drug moiety from nanoparticle (paragraphs 226, 243, 245, and 250).  The nanoparticle may comprise one targeting moiety (paragraph 22).   The nanoparticle comprises a diagnostic agent (paragraph 142).  The nanoparticle comprises a targeting moiety for binding to receptors on tumor cells (paragraph 18).     The nanoparticle may have an organic coating (an organo-silica core shell nanoparticle) (paragraph 144).    Li teaches a method of treating cancer comprising administering its nanoparticle drug conjugate (abstract; paragraph 2; claims 31-32 and 35-36).
Li fails to teach an average diameter of from 5 nm to 10 nm, and an average drug moiety to nanoparticle ratio of 1 to 20. 
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to optimize the diameter of the nanoparticle drug conjugate of Li and the average drug moiety to nanoparticle ratio to improve the efficacy of the formulation.  In this way, one would find an average diameter range of from 5 nm to 10 nm, and an average drug moiety to nanoparticle ratio range of 1 to 20 through routine experimentation.  The prior art provides sufficient guidance to this end, as Li teaches a diameter of 1-20 nm, which overlaps with the instant average diameter range.  “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.

Claims 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150174268 to Li in view of WO 2007136413 to Groves (document already in record).  The relevant portions of Li are given above.  
Li fails to teach incorporation of Cy5.5. 
Groves discloses nanoparticles attached to drug moieties via an enzyme cleavable linker (abstract; paragraph 66) and is therefore in the same field of invention as Li.   Groves further teaches inclusion of fluorescent moiety such as Cy5.5 (a fluorescent compound) as a diagnostic agent in its nanoparticles (paragraph 110).  
It would have been obvious to the person of ordinary skill in the art at the time the instant invention was made to incorporate an Cy5.5 as the diagnostic agent of Li.  The rationale for this is that Li teaches incorporation of a diagnostic agent, and Groves teaches that Cy5.5 is an appropriate diagnostic agent in nanoparticles attached to drug moieties via enzyme cleavable linkers. 

Response to Arguments
	Applicant argues that the examiner allowed US Application No. 16/137,709 over a similar rejection of Li in view of Groves, and the present claims are patentable over Li and Groves for the same reasons as argued in applicant’s Amendment and Response to the Non-Final Office Action filed on Mar 19, 2019 in US Application No. 16/137,709.  Applicant argues that a nanoparticle having an average diameter from 5 nm to 10 nm is non-obvious over the cited references.  Lie’s broad range of less than 0.1 nm to less than 1000 microns and other teaches are speculative with no teaching or indication regarding how one would actually create a conjugate with such a particle.  The size of the presently claimed NDCs is of critical importance to maintain a small hydrodyanamic size of nanoparticles to facilitate drug delivery while promoting efficient renal clearance of the administered nanoparticles. By contrast, conventional drug delivery platforms are quite larger than 25 nm in diameter. Large nanoparticles are biologics, such as the many of the compositions speculated b Li, do not exhibit efficient renal clearance.  The artisan would not be able to at once envisage the claimed NDCS within the generic disclosure of Li.  Rather, the office appears to be “cherry-picking” select portions of the reference to arrive at the claimed invention.   The multiple lists of targeting moieties, linkers, activating moieties of Li provide no help in teaching or suggesting the claimed NDCs and simply confront one of ordinary skill in the art with a large number of “unmarked trees.”   Applicant argues that Groves fails to cure the deficiencies of Li.   Grove describes fluorescent metal oxide nanoparticles to which biomolecules and other compounds can be chemically linked to form biocompatible, stable optical imaging agents for in vitro and in vivo applications.  Groves describes and tests ferric oxide nanoparticles having different biomolecules attached therefore.  Groves teaches that it is appreciated that the nanoparticles generally are larger than the metal oxide core because of the polymer coating and that the polymer coating can be about 5 to 20 nm tick or more.  Grove is silent on nanoparticles comprising silica.  Therefore Groves, alone or in combination with Li, fails to teach or suggest the presently claimed NDCs.
	Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s argument that similar Application No. 16/137,709 was allowed, the examiner’s response is that each application is decided on its own merits.  Regarding applicant’s argument that Li teaches and exemplifies diameters much larger than the present range, the examiner’s response is that Li teaches that the particle may have a diameter of less than 1 nm (paragraph 141).  A particle of diameter of less than 1 nm is a diameter of less than 25 nm and anticipates the instant range.    This is not a pore sizes range, this is a diameter range. Regarding applicant’s argument that Li gives no teaching or indication regarding how one would prepare a nanoparticle drug conjugate, but only lists speculative particles types, linkers, activating moieties, and preparation techniques, Li teaches formula Tm-Ln-AM where Tm is a silica nanoparticle, Ln is an enzyme sensitive linker, and AM is an activating moiety that is capable of activating a human dendritic cell, NK cell, or tumor cell, or a combination (a drug moiety) (paragraphs 12-30; 143).  A preferred enzyme-sensitive linker comprises peptides (one or more amino acids) (paragraph 22).  The nanoparticle comprises a radioisotope (paragraph 11).   The nanoparticle comprises a diagnostic agent (paragraph 142).  The nanoparticle comprises a targeting moiety for binding to receptors on tumor cells (paragraph 18).   The nanoparticle comprises gold (a transition metal) (paragraph 146).  The nanoparticle may have an organic coating (paragraph 144).   A reference is considered fully enabled unless evidence is presented in the record to the contrary.  The examiner considers Li to be fully enabled, and the artisan, using standard chemical techniques in the art, would be able to prepare the nanoparticle drug conjugates of Li.   Regarding applicant’s argument that the size of the instant nanoparticle drug conjugate is critical to facilitate drug delivery while promoting efficient renal clearance of the administered nanoparticles, Li teaches a diameter of less than 1 nm (paragraph 141), which anticipates the instant range.   Regarding applicant’s argument that  Li teaches mesoporous silica particles as one embodiment of its invention, whereas the instant nanoparticles are non-mesoporous, the examiner recognizes that Li teaches mesoporous silica particles as one embodiment of the invention (paragraph 143).  Its invention is not limited to mesoporous silica particles, but a variety of particles can be used (paragraph 140).  Grove was relied on for its teaching of enzyme sensitive linkers comprising a spacer between a peptide and the drug moiety (paragraph 67).    Such linkers may comprise a PEG spacer and an amine group (paragraph 102).   Grove was further relied on for its teaching of inclusion of fluorescent moiety such as Cy5.5 as a diagnostic agent in nanoparticles attached to drug moieties via an enzyme sensitive linker (abstract; paragraph 66).  Grove was further relied on for its teaching of dasatinib (a receptor tyrosine kinase inhibitor) (paragraph 88).   Although Li fails to teach a linker which comprises a spacer between a peptide and the drug moiety, it would have been obvious to incorporate an enzyme cleavable linker which comprises a spacer between a peptide and a drug moiety as the enzyme cleavable linker of Li.   It would have been further obvious to incorporate fluorescent moieties and dasatinib (a receptor tyrosine kinase inhibitor).  The rationale for this is that Groves demonstrates the efficacy of an enzyme sensitive linker comprising a spacer between a peptide and the drug moiety.     The linker may comprise a PEG spacer and an amine group.   Groves further teaches inclusion of fluorescent moiety such as Cy5.5 as a diagnostic agent.   The drug moiety may be dasatinib (a receptor tyrosine kinase inhibitor) (paragraph 88).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,111,963.   Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims teach a nanoparticle having an average diameter of less than 10 nm that comprises a silica-based core and a silica shell surrounding at least a portion of the core; a linker moiety; a drug moiety; and one or more targeting moieties, and wherein the drug moiety and linker moiety form a cleavable linker-drug construct that is covalently linked to the nanoparticle.  Although patent claim 1 does not recite “wherein the surface of the nanoparticle is covalently modified with polyethylene glycol,” this feature is present in dependent claim 14.  Although the patent claims fail to teach “an average diameter from 5 nm to 10 nm,” it would have been obvious to optimize the average diameter of the patent nanoparticles and find the range of from 5 nm to 10 nm through routine experimentation.  The patent claims give sufficient guidance to this end, as they teach an average diameter of less than 10 nm, which overlaps with the instant range. 
Applicant argues that the rejection is overcome by the filing of a terminal disclaimer.
Applicant’s arguments have been fully considered but are not found persuasive.  The terminal disclaimer filed by applicant was disapproved (see Terminal Disclaimer review decision mailed 5/12/2021). 

Claims 20-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,485,881.   Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims teach a nanoparticle having an average diameter of less than 25 nm that comprises a silica-based core and a silica shell surrounding at least a portion of the core; a linker moiety; a drug moiety; and one or more targeting moieties, and wherein the drug moiety and linker moiety form a cleavable linker-drug construct that is covalently linked to the nanoparticle.  Although patent claim 1 does not recite “wherein the surface of the nanoparticle is covalently modified with polyethylene glycol,” this feature is present in dependent claim 14.  Although the patent claims fail to teach “an average diameter from 5 nm to 10 nm,” it would have been obvious to optimize the average diameter of the patent nanoparticles and find the range of from 5 nm to 10 nm through routine experimentation.  The patent claims give sufficient guidance to this end, as they teach an average diameter of less than 25 nm, which overlaps with the instant range. 
Applicant argues that the rejection is overcome by the filing of a terminal disclaimer.
Applicant’s arguments have been fully considered but are not found persuasive.  The terminal disclaimer filed by applicant was disapproved (see Terminal Disclaimer review decision mailed 5/12/2021). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        



March 18, 2021